Citation Nr: 1204461	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 8, 1977 to December 19, 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for PTSD. 

In an April 2010 written statement, the Veteran withdrew her request for a Board hearing.  In October 2010 the Board re-characterized the Veteran's claim as a petition to reopen a claim of service connection for a psychiatric disability, to include PTSD, dementia, split personality, and schizophrenia, and remanded it for additional development.  In February 2011 the Board, in pertinent part, found that the Veteran had not submitted new and material evidence to reopen her claim of service connection for a psychiatric disability, to include PTSD, dementia, split personality, and schizophrenia.     

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 1, 2011, Order, granted the parties' Joint Motion for Remand (JMR), and set aside those portions of the Board's February 2011 decision that found that the Veteran had not submitted new and material to reopen a claim of service connection for PTSD and remanded the claim to the Board.  The Court Order and JMR also notes that the appeal as to the petition to reopen service connection for dementia, split-personality, and schizophrenia are considered abandoned and are dismissed.  Thus, only the issue of entitlement to service connection for PTSD is before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, and claims that she has PTSD, which was caused by sexual trauma during service.  

The August 2011 JMR notes that in its February 2011 decision, the Board improperly characterized the Veteran's claim of service connection for PTSD as a petition to reopen service connection for an acquired psychiatric disability, to include PTSD.  The JMR notes that a final September 2007 rating decision denied service connection for a mood disorder and split personality, but that in re-characterizing the issue as one of whether new and material evidence had been submitted to reopen a claim of service connection for a psychiatric disability, to include PTSD, the Board improperly required that the Veteran submit new and material evidence despite the fact that PTSD is a diagnosis that is distinct from her previously claimed mental conditions contrary to Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir 2008).  The JMR makes no mention of the Court's holding or rationale for Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The JMR notes further that the parties agree that the Board must re-analyze the Veteran's claim of service connection for PTSD as a new claim, and that VA failed to satisfy its duty to notify the Veteran of how to substantiate a claim of service connection for PTSD based on sexual trauma during service.  On remand, the JMR notes, the Board should ensure VA provides notice to the Veteran by issuing a letter informing her of how to substantiate her claim pursuant to 38 C.F.R. § 3.304(f)(5).  Finally, the JMR notes that the Board should analyze whether the Veteran is entitled to a VA examination regarding the nature and etiology of her claimed PTSD.  

Given that the Veteran has not been provided with notice regarding how to substantiate her claim of PTSD based on sexual trauma, determining whether she is entitled to a VA examination is premature.  Instead the Veteran should be provided with notice pursuant to 38 C.F.R. § 3.304(f)(5), and a chance to submit evidence to substantiate her claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter regarding how to substantiate a claim of service connection for PTSD based on sexual trauma.  Under 38 C.F.R. § 3.304(f)(5) alternative sources may provide credible evidence of an in-service stressor premised on personal or sexual assault including statements from family members, records from rape crisis centers, and evidence of behavior changes following the claimed incident.   

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished, including, if warranted, scheduling the Veteran for a VA examination regarding the nature and etiology of her claimed PTSD.  The RO is alerted to the fact that the Veteran had no service during a period of war and her personnel records indicate that the recent liberalizing revisions to 38 C.F.R. § 3.304(f) are not applicable to her claim.  Thereafter the Veteran's claim should be readjudicated.  If the claim remains denied, the RO should issue an SSOC and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

